Exhibit 10.9 EXECUTION VERSION CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION REVOLVING CREDIT AGREEMENT Dated as of September 27, 2011 Among THE FINANCIAL INSTITUTIONS PARTY HERETO, as the Lenders, and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent, and SUNPOWER CORPORATION, as Borrower TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Revolving Loans and Borrowings 18 SECTION 1.03. Terms Generally 18 SECTION 1.04. Effectuation of Transactions 18 SECTION 1.05. Accounting Terms; GAAP 19 ARTICLE II The Credits 19 SECTION 2.01. Commitments 19 SECTION 2.02. Revolving Loans and Borrowings 19 SECTION 2.03. Requests for Borrowing 20 SECTION 2.04. Funding of Borrowings 21 SECTION 2.05. Type; Interest Elections 22 SECTION 2.06. Termination and Reduction of Commitments 23 SECTION 2.07. Repayment of Revolving Loans; Evidence of Debt 24 SECTION 2.08. Optional Prepayment of Revolving Loans 24 SECTION 2.09. Mandatory Prepayment of Revolving Loans 25 SECTION 2.10. Fees 25 SECTION 2.11. Interest 26 SECTION 2.12. Alternate Rate of Interest 27 SECTION 2.13. Increased Costs 27 SECTION 2.14. Break Funding Payments 29 SECTION 2.15. Taxes 29 SECTION 2.16. Payments Generally; Allocation of Proceeds; Sharing of Set-offs 33 SECTION 2.17. Mitigation Obligations; Replacement of Lenders 34 SECTION 2.18. Illegality 35 SECTION 2.19. Increase in Commitments 35 SECTION 2.20. Change in Control 37 ARTICLE IIIRepresentations and Warranties 38 SECTION 3.01. Organization; Powers 38 -i- TABLE OF CONTENTS (continued) Page SECTION 3.02. Authorization; Enforceability 38 SECTION 3.03. Governmental Approvals; No Conflicts 38 SECTION 3.04. Financial Condition 38 SECTION 3.05. Properties 39 SECTION 3.06. Litigation 39 SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits 39 SECTION 3.08. Investment Company Status 39 SECTION 3.09. Taxes 39 SECTION 3.10. ERISA 39 SECTION 3.11. Material Agreements 40 SECTION 3.12. Federal Reserve Regulations 40 SECTION 3.13. USA PATRIOT Act and Other Regulations 40 SECTION 3.14. Joint Ventures 40 SECTION 3.15. Disclosure 40 ARTICLE IVConditions 40 SECTION 4.01. All Credit Events 40 SECTION 4.02. Closing Date 41 ARTICLE V Affirmative Covenants 42 SECTION 5.01. Financial Statements and Other Information 42 SECTION 5.02. Financial Covenant 43 SECTION 5.03. Existence; Conduct of Business 43 SECTION 5.04. Maintenance of Properties 44 SECTION 5.05. Compliance with Laws 44 SECTION 5.06. Use of Proceeds 44 SECTION 5.07. Insurance 44 SECTION 5.08. Retirement of Existing Facilities 44 SECTION 5.09. Books and Records 44 SECTION 5.10. Inspection Rights 44 SECTION 5.11. Payment of Taxes, Etc. 45 -ii- TABLE OF CONTENTS (continued) Page SECTION 5.12. Minimum Consolidated Liquidity 45 ARTICLE VI Limitation on Liens 45 ARTICLE VIIEvents of Default 45 ARTICLE VIII The Agent 49 ARTICLE IX Miscellaneous 51 SECTION 9.01. Notices 51 SECTION 9.02. Waivers; Amendments 52 SECTION 9.03. Expenses; Indemnity; Damage Waiver 55 SECTION 9.04. Successors and Assigns 56 SECTION 9.05. Survival 60 SECTION 9.06. Counterparts; Integration; Effectiveness 61 SECTION 9.07. Severability 61 SECTION 9.08. Right of Setoff 61 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial 61 SECTION 9.10. Headings 63 SECTION 9.11. Confidentiality 63 SECTION 9.12. Several Obligations; Nonreliance; Violation of Law 63 SECTION 9.13. USA PATRIOT Act 64 SECTION 9.14. Interest Rate Limitation 64 SCHEDULES: Schedule 1
